Citation Nr: 1004221	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right ankle disability.

2.  Entitlement to a rating 70 percent rating for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In July 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  

The Board notes that the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities has also been developed for the Board's 
consideration.  As explained below, the Board has determined 
that the Veteran is entitled to a 100 percent rating for PTSD 
on a schedular basis.  Therefore, the issue of entitlement to 
a total rating on the basis of unemployability is rendered 
moot.


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, service 
connection was denied for right ankle disability.

2.  The evidence associated with the claims file subsequent 
to the September 2003 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative and redundant of evidence already of record; 
and/or is not sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's PTSD is productive of impairment that more 
nearly approximates total than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for right 
ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  The schedular criteria for a disability rating of 100 
percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to 
service connection for right ankle disability, as well as an 
increased rating for PTSD.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after,"  VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran has been provided all 
required notice in response to his PTSD claim.  In addition, 
the evidence currently of record is sufficient to 
substantiate his entitlement to a 100 percent rating.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159 before the Board 
decides this claim.


With respect to the claim to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  The Court 
further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with all required notice in a 
letter mailed in September 2006, prior to the initial 
adjudication of the claim  to reopen.  The letter not only 
informed the appellant of the specific technical meanings of 
"new" and "material," but also informed him of the bases for 
the denial in the prior decision and described the type of 
evidence that would be necessary to substantiate the elements 
that were found insufficient in the previous denial.

The Board also notes that service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim to reopen.  The Board 
is also unaware of any such outstanding evidence.  

Although the veteran has not been afforded a VA examination 
in response to his claim to reopen, VA has no obligation to 
provide such an examination in response to a claim to reopen 
if new and material evidence has not been presented.  See 
38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claims.

II.  Claim to Reopen

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

Entitlement to service connection for right ankle disability 
was denied in an unappealed September 2003 RO decision based 
on the RO's determination that the Veteran did not have a 
right ankle disability that was related to service.  The RO 
noted no record of treatment for the right ankle in service, 
no treatment or documented disability until April 2002, and 
no relationship between the ankle disability and service.  

After review, the Board finds that the evidence submitted 
since the September 2003 decision is not new and not 
material.  The evidence before the RO at that time included 
the service medical records which showed no right ankle 
pathology.  Private treatment records show that the Veteran 
underwent treatment for degenerative joint disease of the 
right ankle beginning in 2002, with a notation that he was 
unable to work due to the right ankle.  A right ankle fusion 
with tendon transfer was performed in January 2003 followed 
by a resection arthroplasty in April 2003.  VA examination of 
the right ankle in August 2003 yielded X-ray findings of 
postsurgical changes of the right ankle, no significant 
degenerative changes of the feet.  The diagnoses included 
gouty arthritis of the right ankle and both toes, not service 
connected.  The Veteran reported he injured his right ankle 
in service and had pain in that ankle since service.  

Evidence added to the record since the September 2003 
decision includes statements of the appellant to the effect 
that he has had right ankle disability since service.  Also 
submitted were duplicate copies of treatment records, which 
were considered by the RO in 2003.  Private and VA treatment 
records reflect findings of right ankle pain dating from 2002 
to the present.  

The medical evidence submitted after the September 2003 
denial does not tend to establish a nexus between service and 
a current right ankle disability.  It merely continues to 
show the presence of chronic right ankle disability more than 
one year following the Veteran's discharge from service.  
Additional medical reports received since the prior decision 
at most relate to the Veteran's current condition and do not 
address a nexus to service.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Statements from the Veteran have been received, but these 
cannot be considered material as to the matter of medical 
nexus.  Generally, laypersons are capable of testifying as to 
symptoms, but not as to the proper diagnosis or date of onset 
or cause of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted that, "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

Moreover, the Veteran's statements are similar to statements 
provided in connection with his prior claim.  They are 
essentially cumulative in nature.

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen this claim.

III.  Increased Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

A 50 percent rating is for assignment for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2009).



Analysis

This Vietnam Veteran is currently assigned a 50 percent 
disability rating for his combat-related PTSD.  Service 
connection was granted for this disability in a May 2006 
decision, and a 50 percent rating was assigned from March 
2005.  The current claim was filed in June 2006, with the 
Veteran alleging an increase in symptoms of PTSD.  Following 
its review of the record, the Board has determined that the 
Veteran's PTSD is productive of the deficiencies in most 
areas required for a 70 percent rating.

A VA examination to assess the degree of impairment due to 
the Veteran's PTSD was conducted in April 2007.  The examiner 
referenced the history reported by the Veteran regarding 
combat in Vietnam as well as current activities, and 
extensively reviewed a December 2005 examination report.  The 
examiner reviewed the Veteran's electronic medical records 
and interviewed the Veteran.  The Veteran reported daily 
intrusive memories of the war, difficulty sleeping with only 
two hours per night, and sad thoughts of friends who did not 
return from Vietnam.  The Veteran reported being troubled by 
thoughts about his unit being wiped out after he was 
voluntarily transferred to another unit in Vietnam.  He noted 
that he performed reconnaissance activities.  He reported 
irritability and avoidance of all things related to war.  He 
does not enjoy his usual activities.  He has had numerous 
unsuccessful relationships, including two failed marriages 
and a difficult relationship with a current live-in 
girlfriend.  He had no colleagues as he had not worked in his 
occupation as a truck driver in years, and he had no drug or 
alcohol problems.  He reported a good relationship with his 
adult daughter.  He was having symptoms despite medication.

On examination, he was oriented and had good hygiene.  His 
affect and mood were depressed, and he was tearful.  Speech 
was normal, and there were no delusions, obsessive rituals or 
judgment or memory problems.  There was no homicidal or 
suicidal ideation.  

The examiner opined that the Veteran's PTSD symptoms 
interfered with his ability to relate to others and made him 
chronically sleep impaired.  The symptoms would make it 
difficult for him to maintain any type of work schedule.  The 
global assessment of functioning (GAF) score at that time of 
the examination was 40.

GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

The foregoing examination report reflects that the Veteran's 
irritability, depressed mood and intrusive memories and 
dreams of his combat experiences have greatly impacted his 
functioning despite medication.  Mood has severely impaired 
functioning.  The Veteran manifested increasing avoidance of 
stimuli associated with the war trauma.  

The VA examination report is consistent with the Veteran's 
testimony as to his activities and impairment due to PTSD.  
He has indicated that he has extreme difficulty with sleeping 
and nightmares, personal relationships and work-type 
activity.  He noted that he had chosen his line of work, 
truck driving, so that he would not be near people.  He has 
had to stop this job reportedly due to physical problems and 
has not worked in many years.  


On the basis of the VA examination report and the Veteran's 
credible testimony, the Board is satisfied that the 
impairment from the Veteran's PTSD more nearly approximates 
the total impairment required for a 100 percent rating than 
the deficiencies in most areas required for a 70 percent 
rating.  Accordingly, the Veteran is entitled to a 100 
percent schedular rating throughout the period of this claim.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a right 
ankle disability is denied.

A disability rating of 100 percent for PTSD is granted, 
subject to the criteria governing the award of monetary 
benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


